I concur in the court's opinion. However, I note that in the trial court's discussion of the issues, there is no provision for child support to be paid, by the plaintiff-appellant. Upon review of the Ohio Child Support Guidelines, effective October *Page 118 
1, 1987, issued by the Ohio Supreme Court, there is found the following language from the Committee Comment, which reads in pertinent part as follows:
"Based on this economic evidence, the Ohio Child Support Guidelines calculate child support as the share of each parent's income living in an intact household. If one parent has custody, the amount calculated for that parent is presumed to be spent directly on the child. For the non-custodial parent, the calculated amount establishes the level of child support. * * *" (Emphasis sic.) 33 Ohio St. 3d xxvi, at xxxviii.
As Judge Whiteside indicates, the plaintiff-appellant: (1) has earning capability, (2) has income which will be guaranteed from the investment of the funds to her by the trial court's ordered property division and (3) will receive sustenance alimony in an amount which will be determined by the trial court pursuant to this court's decision.
While potential earning capability and the income from investments are specifically referred to by the Ohio Child Support Guidelines, those same guidelines are silent as to any sustenance alimony received from this marriage.
Further, in the guidelines, it is said that:
"Upon adoption of these Guidelines, when a support order due an obligee would have a variance in excess of 10%, that variance shall be deemed to be a substantial change of circumstance to justify a modification." Former C.P. Sup. R. 75(B). See 33 Ohio St.3d at xxvi.
Based upon those sources of income which must be considered as mandated by the guidelines, absent any consideration of sustenance alimony from this marriage, the plaintiff-appellant's income is in excess of ten percent of the total income of the parties.
For the foregoing reasons, it is my opinion that the trial court is obligated to apply the factors which are to be considered in the determination of an appropriate child support order.